The following opinion was filed April 12, 1938:
Per Curiam
{on motion for rehearing). In the opinion filed it was stated that after the death of Mrs. Morgan proceedings were had in the estate of Isaac Stephenson in the county court of Marinette county; that a redetermination of the tax was opposed by the state. In the original briefs of counsel for appellants it was argued that the law should not *295be so construed as to allow double taxation. In response to that contention it was said in the opinion:
“If the appointees are involved here in the matter of a double taxation, it seems to be a plight of their own creation.”
This statement was based upon statements made in the briefs of counsel for the state and upon statements made upon the oral argument. In his brief the assistant attorney-general said:
“However, it will be an anomaly if the entry of such order in that estate [Stephenson estate] over the objections of the tax authorities and no appeal being taken therefrom could preclude sec. 72.01 (5), Stats., an express legislative mandate, from being effective. The adjustment or redeter-mination of the inheritance tax in the Isaac Stephenson estate was over the objection of the tax authorities, so there certainly cannot be said to have been any consent thereto or estoppel thereby.”
The motion for rehearing is based in part upon the proposition that the decision in the estate of Morgan is based upon a mistake of fact which is that this court considered that the state did not seek to impose a tax upon the remaindermen in the Stephenson estate. As already indicated, reference to the Stephenson estate was in response to argument made in respect to double taxation by counsel for the estate of Morgan. The decision in the estate of Morgan is by its clear and express language rested upon a matter of statutory construction. So far as construction of the statute there under consideration was concerned, it was immaterial whether a tax was imposed in the Stephenson estate upon petition of the re-maindermen or whether the initiative was taken by the state. If error was committed in the determination of the tax in the Stephenson estate it cannot be corrected in the estate of Morgan. It appeared to be conceded upon the oral argu*296ment, and is supported by reasonable inferences from the statement in brief of counsel for the state which were not referred to in the reply brief, that the proceeding in the Stephenson estate was initiated by or on behalf of the re-maindermen. Whether or not that is true is immaterial so far as the decision in the estate of Morgan is concerned.
Motion for rehearing denied with $25 costs.